PER CURIAM.
In this unauthorized practice of law proceeding, we have for consideration a joint stipulation of the parties and an order approving the stipulation entered by the Honorable Mario P. Goderich, circuit court judge, as referee. The provisions of the Joint Stipulation are hereby approved and confirmed. Respondent has admitted the allegations of the Petition Against Unauthorized Practice of Law filed herein. The *1184following activities constitute the unauthorized practice of law and may not be carried out or conducted in Florida by Respondent, who is permanently restrained and enjoined from the unauthorized practice of law in Florida, including, but not limited to the following:
(a) preparing warranty deeds for individuals other than himself;
(b) assisting others in the preparation of articles of incorporation and dissolution of marriage documents;
(c) drawing lease agreements for individuals other than himself;
(d) drawing contracts for corporations of which he was an officer or director; and
(e) representing individuals in the purchase of real property;
(f) giving legal advice regarding eviction proceedings; and
(g) representing himself as an attorney authorized to practice law in the State of Florida.
Respondent is enjoined permanently from engaging in the above acts and from otherwise engaging in the unauthorized practice of law in the State of Florida, unless and until Respondent becomes a member of The Florida Bar. In the event Respondent engages in any of the conduct enjoined herein, he will be found in indirect criminal contempt of the Supreme Court of Florida for the unauthorized practice of law in this state.
The Respondent is ordered to pay the costs, if any, of this proceeding to Petitioner. The amount of such costs shall be determined by this Court upon a motion to fix costs submitted by Petitioner subsequent to entry of the Order by this Court.
Respondent may continue his present employment as non-lawyer personnel with an attorney, or obtain future employment with an attorney as non-lawyer personnel, provided he does not engage in the activities enjoined herein or otherwise engage in the unauthorized practice of law.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN and McDONALD, JJ., concur.